United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2142
Issued: February 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant timely appealed the May 21, 2007 merit decision of the
Office of Workers’ Compensation Programs which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On February 15, 2007 appellant, a 47-year-old correctional officer, filed an occupational
disease claim alleging that her recent stroke with right-sided paralysis was the result of
employment-related stress. She identified January 26, 2007 as the date she first became aware of
her condition. Appellant attributed the stroke to performing “extra work” all week because of
annual training. During the week beginning January 22, 2007, her department was severely

under staffed and appellant did her job and other jobs she normally did not have to do. Appellant
was assigned to work inmate movement that week, with two airlifts tentatively scheduled. She
also worked the mailroom and was responsible for packing and unpacking inmate’s personal
property. Appellant further stated that she worked inmate intake and release that week. That
Friday (January 26, 2007), she experienced a really bad headache and some dizziness.
On the morning of January 27, 2007 appellant went to the hospital emergency room with
complaints of right arm and leg weakness, facial droop and slurred speech. She reported an
onset of symptoms at approximately 3:00 a.m. When appellant’s vital signs were taken at 8:33
a.m., her blood pressure was reported at 165/102. She was diagnosed with having had a
cerebrovascular accident (CVA). Appellant was hospitalized and subsequently received
additional diagnoses of hypertension and hyperlipidemia.
In a February 21, 2007 report, Dr. Gisele A. Goff, a Board-certified family practitioner,
stated that appellant recently had a CVA, which was a brain injury resulting from increased
pressure in the brain. She explained that a CVA “may be caused from increased stressors,
elevated blood pressure or mechanical injury.” Dr. Goff opined that appellant’s injury “may be
the result of her increased stressors from work.”
In a follow-up report dated April 11, 2007, Dr. Goff stated that appellant had a CVA and
sustained permanent damage to her brain resulting in paralysis. As to the etiology of appellant’s
brain injury, Dr. Goff indicated that a CVA can be caused by a number of factors, including
stress. She also noted that appellant did not have a documented history of any prior medical
problems. Dr. Goff explained that in the weeks preceding appellant’s CVA, she was under stress
from her job. According to her, appellant had reported working various positions due to a
staffing shortage. On the day of the event, appellant started having a headache at work and
subsequently had the CVA. Dr. Goff further stated that she was currently living with right-sided
hemiparesis and appellant had difficulty with phonation. Lastly, she stated that, as a result of her
injury, appellant was permanently and totally disabled from her current position.
In an April 23, 2007 memorandum to the Office, the employing establishment indicated
that because of mandatory annual refresher training, there were staff shortages in the Receiving
and Discharge department where appellant had been detailed the week prior to her stroke.
Additionally, the employing establishment acknowledged that law enforcement positions were
inherently stressful.
In a decision dated May 21, 2007, the Office denied appellant’s claim because the
medical evidence did not establish that her January 27, 2007 CVA was employment related.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as

1

5 U.S.C. §§ 8101-8193 (2000).

2

alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
ANALYSIS
The medical evidence from Dr. Goff is insufficient to establish that appellant’s CVA
accident was causally related to her federal employment. Appellant claimed that her condition
was brought on by the additional employment duties she was required to perform during the
week beginning January 22, 2007. She undertook these additional tasks because of staffing
shortages due to employee participation in mandatory annual refresher training. By Friday of
that week, appellant complained of dizziness and a headache and less than 24 hours later she was
hospitalized following an early-morning CVA on January 27, 2007. Dr. Goff surmised that
appellant’s CVA was employment related; however, her opinion is not sufficiently reasoned to
support appellant’s claim.
Dr. Goff’s February 21, 2007 report is equivocal in that she stated that appellant’s injury
“may” be the result of her increased stressors from work. She did not provide a definitive
statement regarding the cause of appellant’s condition. Dr. Goff noted that a CVA accident may
be caused by a variety of factors including “increased stressors, elevated blood pressure or
mechanical injury.” In an April 11, 2007 follow-up report, Dr. Goff stated that a CVA “can” be
caused by a number of factors, including stress. Although she went on to explain how appellant
had reported being under stress from her job in the weeks preceding her CVA, Dr. Goff’s latest
report is no more definitive than her February 21, 2007 report. Dr. Goff did not discuss other
know potential risk factors for stroke such as hypertension and hyperlipidemia, both of which
were diagnosed in appellant’s case. Her opinion is equivocal and does not provide a thorough
analysis of the available medical records. The Board finds that Dr. Goff’s opinion on the
etiology of appellant’s stroke is of diminished probative value. Accordingly, appellant has not
established that her January 27, 2007 CVA accident is employment related.

2

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
3

Victor J. Woodhams, supra note 2.

3

CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

